Citation Nr: 1024418	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a psychiatric 
disorder to include major depression.  

5.  Entitlement to service connection for a lumbar spine 
disorder to include sprain and strain with referred pain and 
neuropathy or sciatica down the bilateral lower extremities.  

6.  Entitlement to service connection for a cervical spine 
disorder to include sprain and strain with referred pain from 
cervical spine down bilateral upper extremities.  

7.  Entitlement to service connection for broken leg, 
including as secondary to a back disability.  

8.  Entitlement to a total disability compensation rating due 
to individual unemployability based on service-connected 
disability (TDIU).  

9.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  


REPRESENTATION

Veteran represented by:  David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1971 to August 1974.  He also had an unverified period 
of active duty from November 1981 to June 1983, and 
reportedly served in the National Guard from 1974 to 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned.  A transcript of that 
hearing has been associated with the claims files.

At the hearing, the Veteran appeared to raise the issue of a 
temporary total evaluation due to various surgeries requiring 
convalescence pursuant to 38 C.F.R. §§ 4.30 and 4.29 (see 
Transcript pp. 35-36).  As this issue has not been 
adjudicated, it is referred to the RO for its consideration.  

The issues of service connection for a psychiatric disorder, 
a lumbar spine disability, a cervical spine disability, 
bilateral hearing loss, tinnitus, headaches, and a broken 
left leg, and the issue of a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.  


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
housebound.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person or by reason of being 
housebound.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

        (Continued on Next 
Page)


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

As noted in the Introduction, in a January 2008 rating 
decision, the RO denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound.  At a 
July 2009 Board hearing, the Veteran withdrew his appeal of 
this issue.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the appeal of the issue 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound is dismissed.  


ORDER

The appeal on the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound is 
dismissed.  


REMAND

The Board notes that, with regard to the Veteran's period of 
service from August 1971 to August 1974, the claims file only 
contains a copy of an August 1971 Report of Medical 
Examination for induction purposes, which was received in 
October 2007.  A response from the NPRC to the RO at that 
time indicates that service treatment records were previously 
mailed to the RO in March 2001.  An October 2007 letter from 
the National Personnel Records Center (NPRC) to the Veteran's 
representative reflects that the Veteran's service treatment 
records were sent to the VA in March 2001.  At the hearing, 
the Veteran testified that his Social Security number was 
incorrect on some of his service records, starting with an 
incorrect digit (see Transcript p. 7).  In light of this 
information, the RO should make another attempt to obtain the 
Veteran's service treatment records from his first period of 
service.  

Additionally, there is no service department verification of 
the dates of the Veteran's period of active duty from 
November 1981 to June 1983, and there are no records of the 
Veteran's period of service in the National Guard from 1974 
to 1979 (a reference in the file indicates that he was 
attached to an Alabama National Guard unit).  Further, the 
Veteran indicated at the July 2009 Board hearing that he 
underwent court martial proceedings in 1983 at Fort Campbell, 
Kentucky and then was sent for retraining at a correctional 
facility at Fort Riley, Kansas.  In light of the foregoing, 
the RO should obtain verification of the Veteran's second 
period of active duty, obtain his service personnel records 
to include those records of his court martial, and seek any 
records relevant to his National Guard service.  

Hearing testimony and a copy of a Social Security decision 
show that the Veteran was awarded Social Security disability 
benefits in November 2002.  All records associated with that 
award should be obtained.

In statements and testimony, the Veteran has claimed that he 
incurred bilateral hearing loss and tinnitus as a result of 
exposure to aircraft noise during his period of active 
service.  His ex-wife stated that the Veteran complained of 
ringing in his ears and a hearing problem during service.  
The Veteran's military occupational specialty was helicopter 
repairman.  A VA outpatient treatment record dated in August 
2009 reflects the Veteran's report of the presence of 
bilateral tinnitus ever since service and his diagnosis of 
bilateral sensorineural hearing loss.  In light of this, VA's 
duty to assist the Veteran requires a VA audiological 
examination to evaluate the claim that he currently suffers 
from hearing loss disability and tinnitus, and obtain an 
opinion of the etiology of any such disabilities.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2009).

Service treatment records dated in May 1983 reflect that the 
Veteran complained of severe headaches.  A June 1983 Report 
of Medical History reflects that the Veteran complained of 
frequent or severe headaches and of depression or excessive 
worry.  Recent VA outpatient treatment records reflect that 
the Veteran complained of headaches and that he was treated 
for ongoing depression.  The Veteran's ex-wife recalled that 
the Veteran complained of severe headaches during service 
until they separated, and that during service the Veteran's 
personality and demeanor changed drastically after she had 
suffered a miscarriage.  In light of this, VA's duty to 
assist the Veteran requires VA examinations to evaluate the 
Veteran's claim that he currently suffers from headaches and 
major depression, and obtain opinions of the etiology of any 
such disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2009).

As to the issues of service connection for lumbar and 
cervical spine disabilities, and for a broken left leg 
claimed as secondary to the back disability, a decision is 
deferred pending additional development described above.  

With regard to the TDIU claim, because several issues are 
being remanded and adjudication of these issues may impact 
adjudication of the Veteran's TDIU claim, the Board concludes 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision 
on the TDIU claim is deferred pending adjudication of the 
other issues.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Contact the proper service department 
and obtain (a) verification of the 
Veteran's period of active duty from 
November 1981 to June 1983; (b) all 
service treatment records from the 
Veteran's period of service from August 
1971 to August 1974 (noting that his 
Social Security number may have been 
incorrectly reflected on such records); 
(c) all service personnel records, 
including any documents from a court 
martial in 1983 at Fort Campbell; and (d) 
any service treatment and personnel 
records relevant to the Veteran's period 
of service in the National Guard from 
1974 to 1979 (possibly the Alabama 
National Guard).  If any efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  If it is reasonably certain that 
some records do not exist or further 
efforts to obtain some records would be 
futile, notify the Veteran and his 
counsel in accordance with 38 C.F.R. § 
3.159(e).  

2.  Obtain and associate with the claims 
file all Social Security records, 
including medical reports, used in 
conjunction with the Veteran's award of 
Social Security disability benefits in 
November 2002. 

3.  Arrange for the Veteran to undergo 
appropriate VA examinations to determine 
the current nature and etiology of all 
hearing loss and tinnitus.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination(s).  
All audiological findings, including 
speech recognition scores using the 
Maryland CNC Test, should be reported.  
If current hearing loss disability is 
shown, then the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such hearing loss 
disability is related to a period of the 
Veteran's active duty service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that any tinnitus is related to a 
period of the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  

In formulating the opinion, the term "at 
least as likely as not"  does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

4.  Arrange for the Veteran to undergo a 
VA neurological examination to determine 
the nature and etiology of his headaches.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  If 
current headaches are shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such headaches are related to a 
period of the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

In formulating the opinion, the term "at 
least as likely as not"  does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

5.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature and etiology of all mental 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed mental disorder is related to a 
period of the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

In formulating the opinion, the term "at 
least as likely as not"  does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

6.  If any additional service treatment 
records obtained demonstrate any lumbar 
spine injury, or lumbar spine complaints, 
in service, then schedule the Veteran for 
an appropriate VA examination to 
determine the current nature and etiology 
of all lumbar spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently present lumbar spine 
disability is related to a period of the 
Veteran's active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

In formulating the opinion, the term "at 
least as likely as not"  does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

7.  If any additional service treatment 
records obtained demonstrate any cervical 
spine injury, or cervical spine 
complaints, in service, then schedule the 
Veteran for an appropriate VA examination 
to determine the current nature and 
etiology of all cervical spine 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
present cervical spine disability is 
related to the Veteran's active duty 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

In formulating the opinion, the term "at 
least as likely as not"  does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

8.  After completion of the foregoing, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

                                                                                           
(Continued on Next Page)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


______________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


